Case 1:20-cv-05826-BMC Document 12-1 Filed 12/23/20 Page 1 of 4 PageID #: 70




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           :
 YOEL WEISSHAUS,
                                           :            Case: 1:20-cv-05826-BMC
                                Plaintiff, :
                                           :
                   - against -             :
                                           :
 Hon. ANDREW CUOMO in his official and :
 individual capacities,                    :
                                           :
                               Defendant. :

                               AFFIRMATION IN SUPPORT

       Yoel Weisshaus states the following under the laws prohibiting perjury:

               1.     I am the plaintiff in this action and state the foregoing based on personal

knowledge.

               2.     I am a natural citizen of the United States, by birth, and reside in New

Milford, NJ.

               3.     JFK Airport is located in Queens, NY.

               4.     On November 18, 2020, I landed at JFK Airport from a short trip overseas.

               5.     At all relevant times, Customs and Border Protection (“Customs”) granted

me entry to United States.

               6.     The process and screening by Customs involved having my identity

verified; asking me about the purpose of my trip overseas, the nature and interactions I had

overseas, the places I visited, and whether I had brought any items from overseas that need to be

declared. In addition, Customs asked specific questions that are common to a prescreening for

symptoms of Covid-19. Upon clearance, Customs issued me a Covid-19 pamphlet from the




                                             Page 1
Case 1:20-cv-05826-BMC Document 12-1 Filed 12/23/20 Page 2 of 4 PageID #: 71




Centers for Disease Control and Prevention (“CDC”). The pamphlet is attached to the verified

complaint as Exhibit A and entered in the docket as ECF 1-1.

              7.        Afterwards, Customs directed me to the baggage area to retrieve my

luggage. At that point, a Customs officer had a dog sniff my luggage, after which, Customs

screened my luggage by X-ray. Upon completion of all the requisites for safe entry, Customs

allowed me to exit the screening area and go about my own way.

              8.        After completing all the process of Customs and retrieving my luggage from

the conveyer belt, I was directed to the exit door of Customs screening area. Outside the Customs

screening area, within 100 feet of exiting Customs, Defendant had the area barricaded by armed

security personal. Defendant’s agent stopped me and refused to let me leave until I completed an

involuntary New York State Traveler Health Form. A copy of the form is attached to the verified

complaint as Exhibit B and entered in the docket as ECF 1-2.

              9.        I objected and advised Defendant’s agent that my destination is outside the

State of New York. Over my objection, Defendant’s agent told me that, “you cannot leave until

you complete this form”. The New York State Traveler Health Form compels the disclosure of

personal information under the penalty of perjury similar to the information I had just provided to

Customs. Without any choice, I completed the New York State Traveler Health Form.

              10.       Afterwards, I learned the New York State Traveler Health Form arises from

an edict issued by Defendant as an Executive Order 205.2, captioned as Quarantine Restrictions

on Travelers Arriving In New York. Attached to the verified complaint as Exhibit C and filed as

ECF 1-3 is a true copy of the executive order, stating “travelers must continue to fill out the traveler

form upon entry” and noncompliance is subject to a $10,000 fine (“Executive Order”).




                                                Page 2
Case 1:20-cv-05826-BMC Document 12-1 Filed 12/23/20 Page 3 of 4 PageID #: 72




             11.       I learned that the purpose of the Executive Order is to create a registration

mechanism requiring each person arriving from overseas in the State of New York to register with

Defendant after having been cleared by Customs.

             12.       This Executive Order was implemented on November 4, 2020.

             13.       In addition, on November 18, 2020, prior to returning from overseas and

prior to knowing of Defendant’s scheme, I scheduled a trip overseas for January 2021. On

November 25, 2020, my trip was modified to return in the evening of January 13, 2021.

             14.       I expect that Defendant, unless enjoined by the Court, will continue to

barricade the exit door of Customs and demand those who were jut cleared by Customs to register

with Defendant.

             15.       The urgency of this application arises from the fear that Defendant will

again detain me in January 2021 in its barricade area and refuse to let me leave unless the New

York State Traveler Health Form is completed. I expect to have other overseas trips throughout

2021 although nothing is planned yet.

             16.       I respectfully request the Court enter an order: (a) pursuant to FRCP

65(a)(2) advancing the trial on the merits and consolidating it with the hearing for a preliminary

injunction to the extent that a decision requires deciding issues of law and the facts alleged in the

verified complaint are uncontested; (b) pursuant to FRCP 65(a), (d) granting a preliminary

injunction and judgment enjoining the Defendant, the Hon. ANDREW CUOMO in his official and

individual capacity, from utilizing the Executive Order 205.2 and New York State Traveler Health

Form at any port of entry as a condition for people arriving from overseas; (c) enjoining the

Defendant, from reaping the fruits of the Executive Order 205.2 and the New York State Traveler

Health Form, inasmuch as Defendant has gained any information at any port of entry by way of




                                               Page 3
Case 1:20-cv-05826-BMC Document 12-1 Filed 12/23/20 Page 4 of 4 PageID #: 73




utilizing the New York State Traveler Health Form, and such similar methods, in conditioning

people arriving from overseas to share them with Defendant; (d) pursuant to 42 USC 1988

awarding attorney fees and costs associated with bringing this action.

        Dated: New Milford, NJ
              December 23, 2020
                                                      Respecfully submitted,




                                                        Yoel Weisshaus




                                             Page 4
